SECOND AMENDMENT TO FIRST AMENDED AND RESTATED
SENIOR UNSECURED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT
AGREEMENT (this “Amendment”) made as of the 7th day of April, 2014, by and among
AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“Borrower”), AMERICAN REALTY CAPITAL HEALTHCARE TRUST,
INC., a Maryland corporation (“REIT”), THE PARTIES EXECUTING BELOW AS
“SUBSIDIARY GUARANTORS” (the “Subsidiary Guarantors”; REIT and the Subsidiary
Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), individually and as Agent for itself and the other Lenders from
time to time a party to the Credit Agreement (as hereinafter defined) (KeyBank,
in its capacity as Agent, is hereinafter referred to as “Agent”), and THE OTHER
“LENDERS” WHICH ARE SIGNATORIES HERETO (hereinafter referred to collectively as
the “Lenders”).

 

WITNESSETH:

 

WHEREAS, Borrower, Agent and the Lenders entered into that certain First Amended
and Restated Senior Unsecured Credit Agreement dated as of July 24, 2013, as
amended by that certain First Amendment to First Amended and Restated Senior
Unsecured Credit Agreement dated as of January 23, 2014 (as amended, the “Credit
Agreement”); and

 

WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.          Definitions. All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

2.          Modification of the Credit Agreement. Borrower, the Lenders and
Agent do hereby modify and amend the Credit Agreement as follows:

 

(a)          By modifying the definition of “Applicable Margin” appearing in
§1.1 of the Credit Agreement by inserting the following parenthetical after the
words “Consolidated Total Indebtedness” appearing in the first sentence thereof:

 



“(not including the obligations under Listing Note so long as the obligations
thereunder are subject to the Subordination and Standstill Agreement)”.







 

(b)          By modifying the definition of “Distribution” appearing in §1.1 of
the Credit Agreement by inserting the following sentence at the end thereof:

 

 

 

 

“Payments made with respect to the obligations under the Listing Note shall not
constitute Distributions.”

 

(c)          By deleting in its entirety the definition of EBITDA appearing in
§1.1 of the Credit Agreement and inserting in lieu thereof the following new
definition:

 

“EBITDA. With respect to any Person and its Subsidiaries with respect to any
period (without duplication): (a) Net Income (or Loss) on a Consolidated basis,
in accordance with GAAP, exclusive of any income or losses from minority
interests in the case of such Person or its Subsidiaries, acquisition costs for
acquisitions, whether or not consummated, and the following (but only to the
extent included in determination of such Net Income (or Loss)): (i) depreciation
and amortization expense; (ii) Interest Expense; (iii) income tax expense; (iv)
extraordinary or non-recurring gains and losses (including, without limitation,
gains and losses on the sale of assets) and distributions to minority owners);
and (v) other non-cash items to the extent not actually paid as a cash expense;
plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated Affiliates
as provided below. With respect to Unconsolidated Affiliates, EBITDA
attributable to such entities shall be excluded but EBITDA shall include a
Person’s Equity Percentage of Net Income (or Loss) from such Unconsolidated
Affiliates plus its Equity Percentage of (v) depreciation and amortization
expense, (w) Interest Expense, (x) income tax expense, (y) extraordinary or
non-recurring gains and losses (including, without limitation, gains and losses
on the sale of assets) and distributions to minority owners, and (z) other
non-cash items to the extent not actually paid as a cash expense; provided,
however, that straight line leveling adjustments required under GAAP and
amortization of intangibles pursuant to FAS 141R shall be excluded from the
calculation of EBITDA.”

 

(d)          By modifying the definition of Funds From Operations appearing in
§1.1 of the Credit Agreement by adding the following after the words “for such
period,” appearing in clause (b) thereof:

 

“plus (c) other non-cash items (to the extent not actually paid as a cash
expense),”.

 

(e)          By modifying the definition of Indebtedness appearing in §1.1 of
the Credit Agreement by adding the following new sentence at the end thereof:

 

“For the avoidance of doubt, solely for the purpose of this Agreement and the
other Loan Documents, Indebtedness shall include the obligations evidenced by
and incurred under the Listing Note except as expressly provided in this
Agreement.”

 

(f)          By modifying the definition of Loan Documents appearing in §1.1 of
the Credit Agreement by adding the words “, the Subordination and Standstill
Agreement” after the words “Agreement Regarding Fees” appearing in the second
line thereof.

 

(g)          By modifying the definition of Interest Expense appearing in §1.1
of the Credit Agreement by adding the following new sentence at the end thereof:

 

2

 

 

“Interest Expense shall not include any amounts attributable to amounts payable
under the Listing Note.”

 

(h)          By modifying the definition of Preferred Securities appearing in
§1.1 of the Credit Agreement by adding the following new sentence at the end
thereof:

 

“LTIP Units and the Listing Note shall not constitute Preferred Securities.”

 

(i)          By modifying the definition of Recourse Indebtedness appearing in
§1.1 of the Credit Agreement by adding the following parenthetical at the end of
the first sentence thereof:

 

“(including, without limitation, obligations under the Listing Note)”.

 

(j)          By modifying the definition of Unencumbered Debt Service appearing
in §1.1 of the Credit Agreement by adding the words “but excluding the Listing
Note so long as the obligations thereunder are subject to the Subordination and
Standstill Agreement” after the words “including the Loans and the Letter of
Credit Liabilities” appearing in fourth and fifth lines thereof.

 

(k)          By modifying the definition of Unencumbered Pool Availability by
adding the following new sentence at the end thereof:

 

“The total outstanding obligations under the Listing Note shall not be included
for the purposes of calculating Unencumbered Pool Availability so long as the
obligations thereunder are subject to the Subordination and Standstill
Agreement”.

 

(l)          By modifying the definition of Unsecured Indebtedness appearing in
§1.1 of the Credit Agreement by adding the following parenthetical at the end of
the first sentence thereof:

 

“(including, without limitation, the obligations under the Listing Note)”.

 

(m)          By inserting the following definitions in §1.1 of the Credit
Agreement, in the appropriate alphabetical order:

 

“Advisor LTIP. The 2014 Advisor Multi-Year Outperformance Agreement among the
REIT, Borrower and the Advisor, dated as of April 7, 2014, pursuant to which the
Advisor was issued the LTIP Units, which may be earned based on the REIT’s level
of achievement of the performance metrics set forth in the Advisor LTIP.

 

3

 

 

Listing Note. The convertible note to be issued by Borrower to Special Limited
Partner as evidence of Special Limited Partner’s right to receive an aggregate
amount of distributions from Borrower, in an amount equal to the difference
between (i) fifteen percent (15%) of the amount, if any, by which (a) the sum of
(I) the market value of REIT’s outstanding common stock (based on the average
market value of such shares issued and outstanding at listing on NASDAQ over the
30 trading days beginning 180 days after such shares are first listed on NASDAQ)
plus (II) the sum of all distributions paid by REIT prior to the listing of
REIT’s common stock on NASDAQ, exceeds (b) the sum of (I) the total amount of
capital raised from stockholders during REIT’s prior offering plus (II) the
amount of cash flow necessary to generate a six percent (6%) annual cumulative,
non-compounded return to such stockholders (with no accrual of additional
amounts on the outstanding obligations), minus (ii) any distributions received
by the Special Limited Partner pursuant to Section 5.02(b) of the Limited
Partnership Agreement (as set forth in the form of the Limited Partnership
Agreement dated as of April 7, 2014) prior to the date on which the REIT’s
common stock is first listed on NASDAQ, having no maturity date and payable
solely from the net proceeds received by the REIT from the sale of any of
Borrower’s direct or indirect investments in real property, loans and other
investments permitted by the Limited Partnership Agreement and the Loan
Documents occurring after REIT’s common stock is first listed on NASDAQ, and
which note shall be in form and substance reasonably satisfactory to the Agent.

 

Limited Partnership Agreement. The Second Amended and Restated Limited
Partnership Agreement of Borrower dated as of April 7, 2014.

 

LTIP Units. Equity Interests in Borrower issued to the Advisor pursuant to the
Advisor LTIP and the Limited Partnership Agreement in the form set forth in the
Limited Partnership Agreement as of April 7, 2014 in exchange for services
performed or to be performed to or for the benefit of the Borrower, which,
subject to certain limitations with respect to distributions on the LTIP Units
as provided in the Advisor LTIP and the Partnership Agreement, shall at all
times rank pari passu with the units of limited partnership interest in the
Borrower as to the payment of regular and special periodic or other
distributions (and are similarly treated as units of limited partnership
interest of the Borrower with respect to the payment of distributions of assets
upon liquidation, dissolution or winding up). At the time the Borrower’s capital
account with respect to an LTIP Unit is economically equivalent to the average
capital account balance of the limited partnership interest of the Borrower and
has been earned and has been vested under the terms and condition of the Advisor
LTIP for 30 days, the applicable LTIP Unit will automatically convert into a
unit of limited partnership interest of the Borrower on a one-to-one basis.

 

Special Limited Partner. American Realty Capital Healthcare Special Limited
Partnership, LLC, a Delaware limited liability company.

 

Subordination and Standstill Agreement. The Subordination and Standstill
Agreement, to be entered into substantially contemporaneously with the issuance
of the Listing Note among Borrower, Special Limited Partner and the Agent, and
which agreement shall be in form and substance satisfactory to the Agent in its
sole and absolute discretion.”

 

(n)          By modifying §2.1(a), §2.2(a), §2.5(a) and §2.10(a) of the Credit
Agreement, by adding the parenthetical “(not including the Listing Note so long
as the obligations thereunder are subject to the Subordination and Standstill
Agreement)” after the words “the aggregate amount of all other Unsecured
Indebtedness”, in each instance that such words appear in the first sentence of
each such section.

 

4

 

 

(o)          By modifying §3.2 of the Credit Agreement, by adding the
parenthetical “(not including the Listing Note so long as the obligations
thereunder are subject to the Subordination and Standstill Agreement)” after the
words “the aggregate principal amount of all other Unsecured Indebtedness”, in
the first sentence thereof.

 

(p)          By adding the following new sentence to the end of §6.18 of the
Credit Agreement:

 

“Notwithstanding anything to the contrary contained in this §6.18, provided that
no Default or Event of Default has occurred and is continuing, proceeds from a
Loan may be used to redeem shares of REIT’s common stock through a share
repurchase program pursuant to §8.7(a)(vi) provided that such redeemed shares
are immediately retired, subject to the terms, conditions and limitations set
forth in this Agreement and the other Loan Documents.”

 

(q)          By deleting in its entirety §8.7(a) of the Credit Agreement and
inserting in lieu thereof the following new §8.7(a):

 

5

 

 

“The Borrower shall not pay any Distribution to the partners, members or other
owners of the Borrower, and REIT shall not pay any Distribution to its partners,
members or other owners of REIT, to the extent that the aggregate amount of such
Distributions paid in any fiscal quarter, when added to the aggregate amount of
all other Distributions paid in the same fiscal quarter and the preceding three
(3) fiscal quarters, exceeds ninety-five percent (95%) of such Person’s Modified
FFO for such period (provided that (X) during the time period commencing on
April 1, 2014 and ending on March 31, 2015, such limit shall be one hundred ten
percent (110%) and any Distributions paid by Borrower or REIT to their
respective partners, members or other owners before such period shall not be
considered in the calculation of the limitations contained in this §8.7(a), it
being agreed that until three (3) fiscal quarters following April 1, 2014 have
occurred, the aggregate amount of such permitted Distributions shall be
determined by using the quarters elapsed from April 1, 2014 and annualizing such
amount in a manner reasonably acceptable to Agent, and (Y) upon the expiration
of such time period, any Distributions paid by Borrower or REIT to their
respective partners, members or other owners during such period from April 1,
2014 to March 31, 2015 shall not be considered in the calculation of the
limitations contained in this §8.7(a) for the period commencing April 1, 2015
and continuing thereafter, it being agreed that until three (3) fiscal quarters
following April 1, 2015 have occurred, the aggregate amount of such permitted
Distributions shall be determined by using the quarters elapsed from April 1,
2015 and annualizing such amount in a manner reasonably acceptable to Agent);
provided that the limitations contained in this §8.7(a) shall not preclude the
Borrower or REIT from making Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial officer or accounting
officer of REIT containing calculations in detail reasonably satisfactory in
form and substance to the Agent. Notwithstanding the foregoing, so long as no
Event of Default has occurred and is continuing or would result therefrom,
including an Event of Default related to any financial covenant set forth in
this Agreement, (i) Borrower and REIT may request the Majority Lenders’ consent
to a Distribution that is not a Distribution permitted by the immediately
preceding sentence, which consent shall be granted or withheld in the sole, but
good faith, business judgment of the Majority Lenders, (ii) Borrower and REIT
may make a one-time election by delivering written notice thereof to Agent upon
which the limitations contained in this §8.7(a) shall not apply for two
consecutive fiscal quarters, provided that, any Distributions paid by Borrower
or REIT to their respective partners, members or other owners during such period
described in clause (ii) shall nonetheless be considered in the calculation of
the limitations contained in this §8.7(a) after the end of such period and
provided further that this election may not be made at any time prior to April
1, 2015, (iii) Borrower and REIT may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue (occurring in under thirty (30) days) of new Equity Interests,
(iv) Borrower, REIT and each Subsidiary may make payments in lieu of the
issuance of fractional shares representing insignificant interests in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of REIT, Borrower or any Subsidiary, (v)
Borrower, REIT and each Subsidiary may make non-cash Distributions in connection
with the implementation of or pursuant to any retirement, health, stock option
and other benefit plans, bonus plans, performance-based incentive plans, and
other similar forms of compensation for the benefit of the directors, officers
and employees of REIT, Borrower and the Subsidiaries or the Advisor LTIP, (vi)
REIT may, and Borrower may make Distributions to allow REIT to, make payments
for share repurchase programs in connection with the listing of REIT on an
exchange, provided that such payments shall be made within ninety (90) days of
such listing and shall not exceed $300,000,000.00 in the aggregate, and (vii)
Borrower or any Guarantor may make any Distribution of non-core assets (or the
Equity Interest of any Subsidiary of which the sole assets are non-core assets)
acquired as permitted under §§8.3(o) or 8.4 provided that (A) such Distribution
shall be made within one year of such acquisition, (B) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default has occurred or would result therefrom and (C) the Loan
Parties will remain in pro forma compliance with the covenants set forth in §9
after giving effect to such Distribution. For purposes of this §8.7(a),
Distributions shall not include any Dividend Reinvestment Proceeds. Borrower
shall be permitted to issue LTIP Units to Advisor in connection with the initial
listing of REIT’s common stock on NASDAQ, provided that any further
Distributions with respect thereto shall be subject to the terms of §8.7.”

 

(r)          By modifying §8.1 of the Credit Agreement by adding the
parenthetical “(other than the Listing Note so long as the obligations
thereunder are subject to the Subordination and Standstill Agreement)” after the
words “guaranty of Unsecured Indebtedness” appearing in clause (ii) of the last
paragraph thereof.

 

(s)          By inserting the following at the end of §8.12 of the Credit
Agreement:

 

6

 

 

“, (vi) the issuance of the Listing Note and the incurrence and payment of the
obligations evidenced thereby, in each case, subject to the terms and conditions
of §8.14 below and the Subordination and Standstill Agreement, and (vii) the
implementation and funding of the Advisor LTIP, including, without limitation,
the issuance of the LTIP Units.”

 

(t)          By inserting the following new §8.14 into the Credit Agreement:

 

“§8.14 Listing Note. Prior to or contemporaneously with the execution of the
Listing Note, Borrower shall deliver to Agent (x) an original counterpart of the
Subordination and Standstill Agreement duly executed by Borrower and Special
Limited Partner, together with evidence of Special Limited Partner’s authority
to execute and deliver the Subordination and Standstill Agreement reasonably
acceptable to Agent, and (y) an executed copy of the Listing Note and each other
document or instrument related thereto, together with each modification,
amendment, waiver and/or consent related thereto (collectively, the “Listing
Note Documents”). During the term of the Listing Note, Borrower shall not,
directly or through REIT or any of their respective Subsidiaries, (i) make cash
payments under the Listing Note in excess of One Hundred Million and No/100
Dollars ($100,000,000.00) in the aggregate, or (ii) pay any of the obligations
accrued under the Listing Note Documents other than at such times and to the
extent that no Default or Event of Default exists or would arise as a result
thereof. Without the prior written consent of the Agent, which consent may be
withheld by the Agent in its sole and absolute discretion, the Listing Note
Documents shall not be (a) modified, amended or waived in any respect (provided
that with respect to this clause (a), Agent’s consent shall not be unreasonably
withheld); (b) prepaid, amortized, purchased, retired, redeemed or otherwise
acquired (unless there is no Default or Event of Default and the payment is made
from Distributions permitted pursuant to §8.7), or (c) paid except as permitted
in this §8.14. Borrower shall promptly notify Agent in writing of the principal
balance of the Listing Note once such amount has been determined.

 

(u)          By modifying §9.1 of the Credit Agreement by adding the words “but
excluding the outstanding principal balance of the Listing Note so long as the
obligations thereunder are subject to the Subordination and Standstill
Agreement” after the words “Letter of Credit Liabilities” appearing in third
line thereof.

 

(v)         By deleting in its entirety §12.1(l) of the Credit Agreement and
inserting in lieu thereof the following new §12.1(l):

 

“(l)          any default, material misrepresentation or breach of warranty in
the Subordination and Standstill Agreement by the Borrower or the Special
Limited Partner; or”

 

(w)          By inserting the following new §14.15 into the Credit Agreement:

 

7

 

 

“14.15          Subordination and Standstill Agreement. The Lenders acknowledge
that the Agent may enter into the Subordination and Standstill Agreement. The
Borrower acknowledges that the existence of the Subordination and Standstill
Agreement and the performance by the Agent and the Lenders of their obligations
under the Subordination and Standstill Agreement shall not affect, impair or
release the obligations of the Borrower under the Loan Documents. The
Subordination and Standstill Agreement is solely for the benefit of the Agent
and the Lenders and not for the benefit of the Borrower, and the Borrower shall
have no rights thereunder or any right to insist on the performance thereof. The
Agent is authorized by the Lenders to perform its obligations under the
Subordination and Standstill Agreement, and each Lender agrees to be bound
thereby.”

 

3.          References to Credit Agreement. All references in the Loan Documents
to the Credit Agreement shall be deemed a reference to the Credit Agreement as
modified and amended herein.

 

4.          Consent and Acknowledgment of Borrower and Guarantors. By execution
of this Amendment, the Guarantors hereby expressly consent to the modifications
and amendments relating to the Credit Agreement as set forth herein, and
Borrower and Guarantors hereby acknowledge, represent and agree that (a) the
Credit Agreement, as modified and amended herein, and the other Loan Documents
remain in full force and effect and constitute the valid and legally binding
obligation of Borrower and Guarantors, as applicable, enforceable against such
Persons in accordance with their respective terms, (b) that the Guaranty extends
to and applies to the Credit Agreement as modified and amended herein, and (c)
that the execution and delivery of this Amendment does not constitute, and shall
not be deemed to constitute, a release, waiver or satisfaction of Borrower’s or
any Guarantor’s obligations under the Loan Documents.

 

5.          Representations and Warranties. Borrower and Guarantors represent
and warrant to Agent and the Lenders as follows:

 

(a)          Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of the Borrower or Guarantors is
subject or any judgment, order, writ, injunction, license or permit applicable
to any of the Borrower or Guarantors, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement, articles of
incorporation or other charter documents or bylaws of, or any agreement or other
instrument binding upon, any of the Borrower or Guarantors or any of their
respective properties, (v) do not and will not result in or require the
imposition of any lien or other encumbrance on any of the properties, assets or
rights of any of the Borrower or Guarantors and (vi) do not require the approval
or consent of any Person other than those already obtained and delivered to the
Agent.

 

(b)          Enforceability. This Amendment is the valid and legally binding
obligations of Borrower and Guarantors enforceable in accordance with the
respective terms and provisions hereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.

 

(c)          Governmental Approvals. The execution, delivery and performance of
this Amendment and the transactions contemplated hereby do not require the
approval or consent of, or any filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, and filings after the date hereof of disclosures
with the SEC, or as may be required hereafter with respect to tenant
improvements, repairs or other work with respect to any Real Estate.

 

8

 

 

(d)          Reaffirmation of Representations and Warranties. Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement is true and correct in
all material respects as of the date hereof, with the same effect as if made at
and as of the date hereof, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that, with respect to any representation or warranty which by its terms is made
as of a specified date, such representation or warranty is reaffirmed hereby
only as of such specified date). To the extent that any of the representations
and warranties contained in the Credit Agreement, any other Loan Document or in
any document or instrument delivered pursuant to or in connection with the
Credit Agreement is qualified by “Material Adverse Effect” or any other
materiality qualifier, then the qualifier “in all material respects” contained
in this Paragraph 5(d) shall not apply with respect to any such representations
and warranties.

 

6.          No Default. By execution hereof, the Borrower and Guarantors certify
that as of the date of this Amendment and immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

7.          Waiver of Claims. Borrower and Guarantors acknowledge, represent and
agree that none of such Persons has any defenses, setoffs, claims, counterclaims
or causes of action of any kind or nature whatsoever arising on or before the
date hereof with respect to the Loan Documents, the administration or funding of
the Loan or the Letters of Credit or with respect to any acts or omissions of
Agent or any Lender, or any past or present officers, agents or employees of
Agent or any Lender pursuant to or relating to the Loan Documents, and each of
such Persons does hereby expressly waive, release and relinquish any and all
such defenses, setoffs, claims, counterclaims and causes of action arising on or
before the date hereof, if any.

 

8.          Ratification. Except as hereinabove set forth, all terms, covenants
and provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement as modified and amended herein. Nothing in this Amendment or any other
document delivered in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents.

 

9.          Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the date hereof upon (a) the execution and delivery of
this Amendment by Borrower, Guarantors, Agent and the Majority Lenders, and (b)
evidence that the Borrower shall have paid all fees due and payable with respect
to this Amendment. The Borrower shall pay the reasonable fees and expenses of
Agent in connection with this Amendment in accordance with Section 15 of the
Credit Agreement.

 

10.         Amendment as Loan Document. This Amendment shall constitute a Loan
Document.

 

9

 

 

11.         Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.         MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

 

[Signatures Begin On Next Page]

 

10

 

 

 



IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.



 

  BORROWER:      

AMERICAN REALTY CAPITAL HEALTHCARE

TRUST OPERATING PARTNERSHIP, L.P., a

Delaware limited partnership

      By: American Realty Capital Healthcare Trust, Inc., a     Maryland
corporation             By:

/s/ Thomas P. D’Arcy

    Name: Thomas P. D’Arcy     Title: Chief Executive Officer       [SEAL]      
REIT:      

AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC., a Maryland corporation

      By:

/s/ Thomas P. D’Arcy

  Name:

Thomas P. D’Arcy

  Title:

Chief Executive Officer

      [CORPORATE SEAL]          

 

[Signatures Continue on Following Page]

 

KeyBank/American Realty Capital Healthcare Trust Operating Partnership, L.P. –

Signature Page to Second Amendment to First Amended and Restated Senior
Unsecured Credit Agreement

 

 

 

 

  SUBSIDIARY GUARANTORS:       ARHC DDMTRAR001, LLC   ARHC DDRKFIL001, LLC  
ARHC BLDTNTX001, LLC   ARHC HFSFDMI01, LLC   ARHC CHWLBNJ001, LLC   ARHC
DDPLIIN01, LLC   ARHC PCNWNGA01, LLC   ARHC FDMTRLA01, LLC,   ARHC CHWLBNJ002,
LLC   ARHC SMSVLTX01, LLC   ARHC TCARLTX01, LLC   ARHC PHHBGPA01, LLC   ARHC
CCMKAIN01, LLC   ARHC GRFTWTX01, LLC   ARHC BHPAWMI01, LLC   ARHC BCCHIIL01, LLC
  ARHC RCAURIL01, LLC   ARHC BHPALFL01, LLC   ARHC BHPALFL01 TRS, LLC   ARHC
BHDOUGA01, LLC   ARHC BHDOUGA01 TRS, LLC   ARHC BHSTOGA01, LLC   ARHC BHSTOGA01
TRS, LLC   ARHC BHSUGGA01, LLC   ARHC BHSUGGA01 TRS, LLC   ARHC BHNEWGA01, LLC  
ARHC BHNEWGA01 TRS, LLC   ARHC CMLMSCA001, LLC   ARHC BRBRITN01, LLC   ARHC
NSALBNY01, LLC   ARHC MHMISIN01, LLC   ARHC RCAURIL02, LLC   ARHC MHWYOMI01, LLC
 

ARHC NVPHXAZ01, LLC, each a Delaware limited

liability company

     

By:

American Realty Capital Healthcare Trust, Inc., a Maryland corporation, its
Managing Member

        By: /s/ Thomas P. D’Arcy   Name: Thomas P. D’Arcy   Title:

Chief Executive Officer

      [SEAL]

 

KeyBank/American Realty Capital Healthcare Trust Operating Partnership, L.P. –

Signature Page to Second Amendment to First Amended and Restated Senior
Unsecured Credit Agreement

 

 

 

 

[Signatures Continue on Following Page]

 

  ARHC ADCRYIL01, LLC   ARHC ATATHGA01 TRS, LLC   ARHC ATATHGA01, LLC   ARHC
ATATLGA01 TRS, LLC   ARHC ATATLGA01, LLC   ARHC ATKNOTN01 TRS, LLC   ARHC
ATKNOTN01, LLC   ARHC ATLARFL01 TRS, LLC   ARHC ATLARFL01, LLC   ARHC BTFMYFL01
TRS, LLC   ARHC BTFMYFL01, LLC   ARHC BTNAPFL01 TRS, LLC   ARHC BTNAPFL01, LLC  
ARHC CLCRYIL01, LLC   ARHC CSVANWA01 TRS, LLC   ARHC CSVANWA01, LLC   ARHC
CVSALOR01 TRS, LLC   ARHC CVSALOR01, LLC   ARHC DRLITCO01, LLC   ARHC LVHVSAZ01,
LLC   ARHC MHHOUTX01, LLC   ARHC NSMARGA01, LLC   ARHC NSMARGA02, LLC   ARHC
OCCOOOR01 TRS, LLC   ARHC OCCOOOR01, LLC   ARHC ORCOOOR01 TRS, LLC   ARHC
ORCOOOR01, LLC   ARHC PPMOLOR01 TRS, LLC   ARHC PPMOLOR01, LLC   ARHC RHGARNC01,
LLC   ARHC RHSALOR01 TRS, LLC   ARHC RHSALOR01, LLC   ARHC SCWDSNJ01, LLC   ARHC
SFMIDVA01, LLC  

ARHC SHWYOMI01, LLC, each a Delaware limited

liability company

     

By:

American Realty Capital Healthcare Trust, Inc., a Maryland corporation, its
Managing Member

        By: /s/ Thomas P. D’Arcy   Name: Thomas P. D’Arcy   Title:

Chief Executive Officer

      [SEAL]

 

[Signatures Continue on Following Page]

 

KeyBank/American Realty Capital Healthcare Trust Operating Partnership, L.P. –

Signature Page to Second Amendment to First Amended and Restated Senior
Unsecured Credit Agreement

 

 

 

 

  ARHC SWKLDTX01, LLC   ARHC UCFOLCA01, LLC   ARHC UCFOLCA02, LLC   ARHC
WCROCIL01 TRS, LLC   ARHC WCROCIL01, LLC,   ARHC VCWICKS01, LLC   ARHC
HRCYCA001, LLC   ARHC HRININ001, LLC   ARHC HRONWI001, LLC   ARHC HRWAWI001, LLC
  ARHC AMATHGA01, LLC   ARHC AMAVTFL01, LLC   ARHC NFTSEFL01, LLC   ARHC
CKSFDPA01, LLC   ARHC CKSFDPA02, LLC   ARHC CKSFDPA03, LLC   ARHC DRFTWIN01, LLC
  ARHC LMFTWIN01, LLC   ARHC SMSTBSC01, LLC   ARHC SPGUINY01, LLC   ARHC
VURMDVA01, LLC   ARHC BMBUCAZ01, LLC   ARHC GWWSLOH01, LLC   ARHC GWWSLOH01 TRS,
LLC   ARHC BOARLTX01, LLC   ARHC MMMINND01, LLC   ARHC TSSANTX01, LLC   ARHC
ERELKMN01, LLC  

ARHC RMRIVGA01, LLC, each a Delaware limited

liability company

     

By:

American Realty Capital Healthcare Trust, Inc., a Maryland corporation, its
Managing Member

        By: /s/ Thomas P. D’Arcy   Name: Thomas P. D’Arcy   Title:

Chief Executive Officer

      [SEAL]

 

[Signatures Continue on Following Page]

 

KeyBank/American Realty Capital Healthcare Trust Operating Partnership, L.P. –

Signature Page to Second Amendment to First Amended and Restated Senior
Unsecured Credit Agreement

 

 

 

 

  LENDERS:      

KEYBANK NATIONAL ASSOCIATION, individually as a

Lender and as the Agent

      By: /s/ Wayne D. Horvath   Name: Wayne D. Horvath   Title: SVP        
BANK OF MONTREAL         By: /s/ Lloyd Baron   Name: Lloyd Baron   Title: Vice
President         REGIONS BANK         By: /s/ David Blevins   Name: David
Blevins   Title: Vice President         BANK OF AMERICA, N.A.         By: /s/ E.
Mark Hardison   Name: E. Mark Hardison   Title: Vice President         COMERICA
BANK         By: /s/ Charles Weddell   Name: Charles Weddell   Title: Vice
President

 

[Signatures Continue On Following Page]

 

KeyBank/American Realty Capital Healthcare Trust Operating Partnership, L.P. –

Signature Page to Second Amendment to First Amended and Restated Senior
Unsecured Credit Agreement

 

 

 

 

  JPMORGAN CHASE BANK, N.A.         By: /s/ Rita Lai   Name: Rita Lai   Title:
Authorized Signer         CAPITAL ONE, NATIONAL ASSOCIATION         By: /s/ Todd
Gordon   Name: Todd Gordon   Title: Managing Director         RBS CITIZENS, N.A.
        By: /s/ Donald Woods   Name: Donald Woods   Title: SVP         SYNOVUS
BANK         By: /s/ David W. Bowman   Name: David W. Bowman   Title: Senior
Vice President

 

KeyBank/American Realty Capital Healthcare Trust Operating Partnership, L.P. –

Signature Page to Second Amendment to First Amended and Restated Senior
Unsecured Credit Agreement

 

 

  